 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA

 7
      THOMAS DOYLE,                                     Case No. 1:19-cv-01435-LJO-SKO
 8
                         Plaintiff,                     ORDER DIRECTING PLAINTIFF TO
 9                                                      PAY THE $400 FILING FEE OR
              v.                                        SUBMIT A COMPLETED
10                                                      APPLICATION TO PROCEED IN
      NOAH MARSHAL, MARJORIE SHELDON,                   FORMA PAUPERIS WITHIN 30 DAYS
11    CIUMMO AND ASSOCIATES,                            OF SERVICE OF THIS ORDER
12                   Defendants.
      _____________________________________/
13

14          Plaintiff Thomas Doyle is a prisoner proceeding pro se in this action. Plaintiff has neither
15 paid the $400 filing fee, nor submitted an application to proceed in forma pauperis pursuant to Title

16 28 of the United States Code section 1915.

17          Accordingly, IT IS HEREBY ORDERED that:
18          Within thirty (30) days of the date of service of this order, Plaintiff shall submit the
19 attached application to proceed in forma pauperis, completed and signed, along with a copy of his

20 prisoner’s trust fund account statement from Madera County Jail showing all account activity for

21 the 6 months immediately preceding the filing of the complaint, (see 28 U.S.C. § 1915(a)(2)), or, in

22 the alternative, he shall pay the $400 filing fee for this action. No requests for extension will be

23 granted without a showing of good cause. Failure to comply with this order will result in a

24 recommendation that this action be dismissed.

25

26 IT IS SO ORDERED.
27 Dated:     October 17, 2019                                  /s/   Sheila K. Oberto             .
28                                                    UNITED STATES MAGISTRATE JUDGE
